Title: From James Madison to William Lee, 14 June 1805
From: Madison, James
To: Lee, William


Dear Sir
Washington June 14. 1805
Having found you so often ready to execute my little commissions, I take the liberty of asking the further favor of you to send me, in time to be here before the winter, six dozen best Bourdeaux red wine—and nine dozen if a cheaper sort also red to be used with water; with a quarter cask of best wine vinegar, or to be in bottles if you think it as well as that form. The Liqueiers you procured for me were, in most of the kinds extremely good. Be so obliging as to send about a hundred bottles consisting of L’huile de Jupiter—Venus—Rose—Orange—Noyau.
This will be handed you by Mr. Robert Gamble. He is the sonn [sic] of a respectable Merchant in Richmond, and visits France with a view to some Commercial arrangements. Your civilities & services to him, will I believe, be well placed and will oblige Dear Sir, yours with great respect
James Madison
